 352DECISIONS OF NATIONAL LABOR RELATTOI1TSBOi IiDAs we have found on the record before us no "dispute" within themeaning of Sections 8 (b) (4) (D) and 10 (k), we shall quash thenotice of hearing issued in this proceeding.OrderOn the basis of the foregoing findings offact and conclusions oflaw, and on the entire record in this case, the National LaborRelationsBoard hereby orders that the noticeof hearing heretofore issuedin this proceeding be, and it hereby is, quashed.MEMBERHOUSTON took no partin the considerationof the aboveDecision and Order.GOODMAN'S, INC.andLOCAL 1430, INTERNATIONALBROTIiERIHOOD OFELECTRICALWORKERS, AFL, PETITIONER.Case No. £-R'Ci-4141.November 18, 195Decision and OrderUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held May 13, 1952, before LewisMoore, hearing officer.Pursuant to Board Orders on June 19 andAugust 27, 1952, the proceeding was reopened and remanded forfurther hearings, which were held on July 31 and September 15,1952.The hearing officer's rulings made at the three hearings arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Houston and Murdock].The Employer, Goodman's, Inc., does business in Jersey City, NewJersey, where it is engaged in the retail sale of electrical appliancesand the installation and servicing of radio and television sets.Be-cause the volume of its interstate operations, if considered alone, fallsshort of the Board's established jurisdictional minimal it is neces-sary to decide whether the Board should, for jurisdictional purposes,consider also the operations of certain related corporations.The Employer is a wholly owned subsidiary of Baycull TruckingCompany, Inc., a holding and real estate managing corporation ownedby five families.This five-family group also owns a 90-percent inter-est in Goodman Warehouse Corporation. The Warehouse Corpora-1During the 12 months preceding the original hearing, the Employer'sout-of-Statepurchases were approximately $49,000, and its out-of-State sales amounted to approximately$2,000.101 NLRB No. 89. GOODMAN' S, INC.353tion and Baycull each own a 50-percent interest in Goodman FurnitureCompany.Goodman's, Inc. (the Employer), Goodman FurnitureCompany, and Goodman Warehouse Corporation occupy contiguousreal estate owned by Baycull.Baycull's manager, Nathan L. Goodman, who is also vice presidentand a director of Baycull, is in addition the president and a directorof each of the other three corporations.Two other director-officers ofBaycull are the managers of the Employer and the Furniture Com-pany, respectively.The fourth director-officer of Baycull is vicepresident and a director of the Warehouse Corporation.However,none of these men participates in the day-to-day operations of morethan one of the Goodman corporations.All four corporations are conducted as separate enterprises.Apartfrom the fact that the Employer rents all of its real estate from Bay-cull and that it utilizes the services of the Warehouse Corporationto an extent which constitutes less than 15 percent of the latter's reve-nue,2 the Employer does no business with or for any of the other corpo-rations in the group. It has a separate manager, offices, and books ofaccount, establishes separate credit ratings for its customers, andhandles its own selling activities.There is no interchange of em-ployees.Hours, wages, and conditions of work are different in eachcorporation.Labor relations policy is separately established by eachof the several managers.Upon these facts and the record as a whole we conclude that itwill not effectuate the policy of the Act to assert jurisdiction overthe Employer, Goodman's, Inc.Although common ownership andinterlocking top control are significant elements in this kind of situa-tion, the fact that the Goodman corporations are engaged in differentkinds of business 3 and that there is no substantial integration either ofoperations or of labor relations policy 4 leads us to the conclusion thatwe ought not to exercise our jurisdiction here.OrderITISHEREBY ORDERED thatthe petition filed herein be, and it herebyis,dismissed.2The Employer and the Furniture Company together utilized about 15 percent (approxi-mately $17,000 worth)of the Warehouse Corporation's services during the 12 monthspreceding the first hearing.The amount and proportion used by the Employer alone wasnot established.Valhalla Memorial Park,97 NLRB 903;Duke Power Company,77 NLRB 652.Chestnutt'sStores, Inc,100 NLRB 490;Whitfield Bus Lines,88 NLRB 261;ToledoSertiice ParkingCo., 96 NLRB 263.